DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 4/26/2021, which has been entered and made of record.  Claims 1, 10, 19 are amended.  Claims 2, 11, 20 are cancelled. No new claims are added.  Claims 1, 3-10, 12-19, 21-27 are pending in the application. 

Allowable Subject Matter
 	Claims 1, 3-10, 12-19, 21-27 (renumbered as 1-24) are allowed.

 	The following is the examiner’s statement of reasons for allowance:
The amended portion of claim 1 comes from previously presented claim 2 (now cancelled). Applicant’s remarks made on 4/26/2021 states, 
With respect to other sections of Merritt cited by the Office (see, Office Action p.6-7 citing Merritt p. 7, col. 2, paragraph 1 and p.7, last 3 lines - p 8, col. 1, paragraph 1), these sections describe the overall results of the evaluation/benchmark performed on the entire experimental system (i.e. Shadowfax) rather than the evaluation of individual threads for identifying the first and second polling threads (alleged first and second subset of threads) during the system's operation, (See Merritt, Section 4: Evaluation). Moreover, p. 7, Col. 2, paragraph 1 of Merritt describes the evaluation of applications, not threads, ("In our evaluation, some applications identify as 1. throughput-sensitive (e.g. Bop, MM), 2 latency-sensitive (all scientific), or 3. both (BS, CP)."). As such, Merritt does not describe this claimed limitation. Laskowski does not appear to overcome this deficiency.
	 
is not found in Merritt that discloses the limitation of, 
wherein the first and second subsets of threads are identified by evaluating the plurality of threads

However, Merritt discloses that NVIDIA’s CUDA runtime and driver, present in domO, manage state and protection contexts at host CPU thread granularity (e.g. threads created by pthread)- i.e. each CUD A application thread under ‘pthread’ spawns plurality of other threads which manages state and protects contexts at host CPU for thread granurality (page 5, Col. 2, “System Implementation: Virualization of GPGPUon a single node. ”). Based on this disclosure, Examiner previously interpreted (see claim 2 rejection of previous Office Action) that since dom0 thread manages the spawning and merging of the threads from the application, it is also an obvious step to evaluate which thread is destined for which subset of threads to be executed on which VGPU. After reading the arguments set forth by the applicant, and after a careful reconsideration of the claimed subject matter, the Examiner concludes that, maintaining accounts of spawning and merging of threads is not necessarily similar to, or a reasonable cause for, evaluating which thread is destined to belong to which subset. Thus claim 1 subject matter is also not obvious for amended portion. 
Thus, Examiner concludes that claim 1 is allowable, for at least not disclosing fairly the limitation of (in Merritt or other prior arts of record),
wherein the first and second subsets of threads are identified by evaluating the plurality of threads…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NURUN N FLORA/Primary Examiner, Art Unit 2619